                        `UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE



 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )             NO. 3:14-CR-10
                                                  )
 RICHARD JOE PRUITT                               )



                            MEMORANDUM AND ORDER



        This matter is before the court on defendant’s pro se motion for compassionate relief

 pursuant to 18 U.S.C. § 3582(c)(1)(A) [Doc. 42]. In support of his motion, defendant states

 he needs “to protect himself from the spread of the novel coronavirus 2019 (COVID-19).”

 Defendant is imprisoned at the low security institution at Butner, North Carolina. He states

 that he lives in an open dorm that makes social distancing impossible and the spread of the

 coronavirus “inevitable.” Id.

        On August 17, 2015, defendant was sentenced to a term of imprisonment of 168

 months, followed by a five-year term of supervised for the following offenses: (1)

 possession with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and

 841(b)(1)(D); (2) possession of a firearm in furtherance of a drug trafficking crime, in

 violation of 18 U.S.C. § 924(c); (3) knowingly transferring a firearm not registered to him,

 in violation of 26 U.S.C. §§ 5841 and 5871; and (4) possessing stolen firearms, in violation




Case 3:14-cr-00010-PLR-CCS Document 43 Filed 08/24/20 Page 1 of 3 PageID #: 183
 of 18 U.S.C. § 922(j) [Doc. 30]. He is scheduled for release from the Bureau of Prisons on

 May 15, 2027.

        Defendant moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

 this section allows district courts to consider prisoner motions for sentence reduction upon

 a finding of “extraordinary and compelling reasons.” Such motions cannot be entertained

 by a district court until “after the defendant has fully exhausted all administrative rights to

 appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

 lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

 whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

        Here, defendant fails to show that he has requested compassionate release from the

 Warden at Butner or that his request has been denied by the Warden. Thus, defendant has

 not complied with the requirement that he exhaust his administrative remedies with the

 BOP. The BOP has outlined the administrative appeal process. See Program Statement

 No. 5050.50, Compassionate release/Reduction in Sentence:                    Procedures for

 implementation      of   18   U.S.C.     §   3582     and    4205(g)     (Jan.   17,    2019),

 https://www.bop.gov/policy/progstat/5050_050_EN.pdf. The BOP Program Statement

 explains that a prisoner seeking a compassionate release must first file a request with the

 warden asking the BOP to move for compassionate release on the prisoner’s behalf. See

 id. at 3 (citing 28 C.F.R. § 571.61). If that request is denied, the prisoner must appeal the

 denial through the BOP’s Administrative Remedy Procedure. See id. at 15 (citing 28

 C.F.R. § 571.63).


                                               2

Case 3:14-cr-00010-PLR-CCS Document 43 Filed 08/24/20 Page 2 of 3 PageID #: 184
        Even during the COVID-19 pandemic, the exhaustion requirement of §

 3582(c)(1)(A) cannot be summarily disregarded. See United States v. Alam, 2020 WL

 2845694 (6th Cir. Jun. 2, 2020) (“Because this exhaustion requirement serves valuable

 purposes (there is no other way to ensure an orderly processing of applications for early

 release) and because it is mandatory (there is no exception for some compassionate release

 requests over others), we must enforce it”). Consequently, the Court cannot weigh the

 merits of defendant’s motion for compassionate release until the exhaustion requirement

 of § 3582(c)(1)(A) is fully satisfied.

        While it sympathizes with the defendant’s concerns, the Court lacks authority to

 consider the present motion. Accordingly, defendant’s motion for compassionate relief

 [Doc. 42] is DENIED without prejudice.

        The Clerk is directed to send a copy of this Memorandum and Order to Richard Joe

 Pruitt, #47304-074, Low Security Correctional Institution, P.O. Box 999, Butner, North

 Carolina 27509.

        IT IS SO ORDERED.



                                     ____________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                             3

Case 3:14-cr-00010-PLR-CCS Document 43 Filed 08/24/20 Page 3 of 3 PageID #: 185
